

LOCKUP AGREEMENT


This AGREEMENT (the “Agreement”) is made as of the _____th day of October, 2009,
by _________ (“Holder”), maintaining an address at _________________________, in
connection with his ownership of shares of China Infrastructure Construction
Corporation, a Colorado corporation (the “Company”).


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           The Company is offering to certain subscribers (the “Subscribers”)
on a “best efforts” basis, up to $10,000,000 of its common stock, no par value
(the “Purchased Shares”) at a per share purchase price of $3.90 (the
“Offering”), in reliance upon an exemption from securities registration afforded
by the provisions of Section 4(2), Section 4(6), Regulation D and/or Regulation
S as promulgated by the United States Securities and Exchange Commission  under
the Securities Act of 1933, as amended;
 
b.           Holder is the beneficial owner of the amount of shares of the
common stock, no par value, of the Company designated on the signature page
hereto.


c.           As a condition to the Offering and as an inducement to the
Subscribers to enter into a subscription agreement (the “Subscription
Agreement”), Holder understands that the Subscribers have required, and the
Company has agreed to obtain on behalf of the Subscriber an agreement from the
Holder to refrain from selling any of the Lockup Shares, as defined below, for a
period of twenty four (24) months from the date hereof (“Restricted Period”).


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not offer, pledge, sell, contract to sell, sell any option or contract to
purchase, lend, transfer or otherwise dispose of any shares of common stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof (collectively, the “Lockup Shares”), other than in connection
with an offer made to all shareholders of the Company in connection with merger,
consolidation or similar transaction involving the Company.  Holder further
agrees that the Company is authorized to and the Company agrees to place “stop
orders” on its books to prevent any transfer of the Lockup Shares held by Holder
in violation of this Agreement.  Notwithstanding the foregoing, if the Company’s
common stock has reached the Share Price Threshold, as defined below, and (i) if
the Company’s common stock has traded an average daily volume of at least Five
Thousand (5,000) shares per day during the Threshold Term, as defined below,
then twenty five percent (25%) of the Lockup Shares shall not be subject to the
restrictions of this Section; or (ii) if the Company’s common stock has traded
an average daily volume of at least Twenty Five Thousand (25,000) shares per day
during the Threshold Term, then fifty percent (50%) of the Lockup Shares shall
not be subject to the restrictions of this Section; or (iii) if the Company’s
common stock has traded an average daily volume of at least Fifty Thousand
(50,000) shares per day during the Threshold Term, then the Restricted Period
shall immediately expire and this Agreement shall terminate.

 

--------------------------------------------------------------------------------

 


For purposes of this Section 2(a):


(i)  “Share Price Threshold” shall mean (a) if the Company’s common stock is
traded on an exchange or is quoted on the NASDAQ Global Market, NASDAQ Global
Select Market, the NASDAQ Capital Market, the New York Stock Exchange or the
NYSE Alternext, a closing sale price of the Company’s common stock of Ten
Dollars ($10.00) during the Threshold Term (as defined below), or (b) if the
Company’s common stock is quoted on the Over the Counter Bulletin Board or in
the over-the-counter market or Pink Sheets, a per day average of the closing and
bid prices of the Company’s common stock equal to Ten Dollars ($10.00) during
the Threshold Term.


(ii)  “Threshold Term” shall mean a period of ten (10) consecutive trading
days in which the New York Stock Exchange is open for trading for three or more
hours.


b.           Any subsequent issuance to and/or acquisition by Holder of common
stock or options or instruments convertible into common stock will be subject to
the provisions of this Agreement.


c.           Notwithstanding the foregoing restrictions on transfer, the Holder
may, at any time and from time to time during the Restriction Period, transfer
the common stock (i) as bona fide gifts or transfers by will or intestacy, (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the Holder, provided that any such transfer shall not
involve a disposition for value, (iii) to a partnership which is the general
partner of a partnership of which the Holder is a general partner, provided,
that, in the case of any gift or transfer described in clauses (i), (ii) or
(iii), each donee or transferee agrees in writing to be bound by the terms and
conditions contained herein in the same manner as such terms and conditions
apply to the undersigned. For purposes hereof, “immediate family” means any
relationship by blood, marriage or adoption, not more remote than first cousin.


3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscriber to carry out the intent and
purposes of this Agreement.


 

--------------------------------------------------------------------------------

 

b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile signature
and delivered electronically.


f.           The Company agrees not to take any action or allow any act to be
taken which would be inconsistent with this Agreement.


g.           The Holder acknowledges that this Lockup Agreement is being entered
into for the benefit of the Subscribers identified in the Subscription Agreement
dated October ___, 2009 among the Company and the Subscribers, may be enforced
by the Subscribers and may not be amended without the consent of the
Subscribers, which may be withheld for any reason.



[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.



 
HOLDER:
         
(Signature of Holder)
         
(Print Name of Holder)
         
Number of Shares of Common Stock
 
Beneficially Owned
     
COMPANY:
     
CHINA INFRASTRUCTURE
CONSTRUCTION CORPORATION
     
By:
   
Name:
 
Title:

 
 

--------------------------------------------------------------------------------

 